

117 HR 2092 IH: Contraband Elimination and Safety Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2092IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Horsford (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Director of the Bureau of Prisons to implement a pilot program to reduce the amount of contraband that enters correctional facilities, and for other purposes.1.Short titleThis Act may be cited as the Contraband Elimination and Safety Act of 2021.2.FindingsCongress finds the following:(1)Mail service is one of the oldest and most commonly used methods to introduce contraband into correction facilities, creating an expensive and often lethal problem for both inmates and employees of the Federal prison facility. (2)Processing mail in-house puts staff members in danger of substance exposure and increases risk of contraband items entering the facility. (3)Studies have consistently found that prisoners who maintain close contact with their family members while incarcerated have better post-release outcomes and lower recidivism rates. (4)Effective offsite mail processing ensures that prisoners’ right to receive mail is protected and gives prison officials a safe, defensible alternative to mail restrictions that are unreasonable and arbitrary.3.Pilot program to reduce contraband(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Director of the Bureau of Prisons shall establish a pilot program to—(1)permit a Federal prison facility to screen mail and packages for contraband at an offsite secure facility before such mail and packages arrive at the Federal prison facility pursuant to subsection (c); (2)protect employees of the Federal prison facility and individuals incarcerated at such facilities from contraband; and (3)ensure effective, ongoing communication for individuals who are incarcerated.(b)RequirementsThe pilot program under subsection (a) shall—(1)screen, digitize, and reprint—(A)hand-written postal mail in a secure facility; and(B)digital mail, including photos and correspondence, from a web-based application developed to provide individuals the opportunity to communicate with individuals who are incarcerated; (2)permit employees of a Federal prison facility to review mail digitized pursuant to paragraph (1) on a web-based application, in advance of its arrival at the facility; and(3)permit employees of a Federal prison facility to electronically verify the authenticity of legal mail prior or upon its arrival at a Federal prison facility, without violating attorney-client privilege.(c)No additional equipmentThe pilot program under subsection (a) shall not require additional equipment or infrastructure to be developed or obtained by the Bureau of Prisons. The Director may enter into a contract with an entity to meet the requirements of the pilot program under subsection (a). (d)PopulationThe pilot program under subsection (a) shall—(1)operate for no less than two years; and (2)shall represent not less than 10 percent of individuals incarcerated at Federal prison facilities. (e)ReportingNot later than one year after the date of the enactment of this Act, and not later than one year after the pilot program under subsection (a) ends, the Director shall submit a report to the Committees on the Judiciary and the Subcommittees on Commerce, Justice, Science, and Related Agencies of the Committees on Appropriations of the House of Representatives and the Senate, including—(1)whether the pilot program under subsection (a) has reduced the presence of contraband in Federal prison facilities; (2)the impact of such pilot program on the safety of employees and inmates of the Federal prison facilities; and(3)recommendations for implementing a sustainable solution to reducing the amount of contraband that enters a Federal prison facility. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program under this section such sums as may be necessary for each of the fiscal years 2022 to 2023.